DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-3), drawn to claims 1-5 and 7, in the reply filed on 02/20/2021 is acknowledged.
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/20/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  It appears that line 4 of claim 1 should be amended to read --at least one fixing element configured to be fixed to said shelf--.
Re Claim 7:  It appears that line 4 of claim 7 should be amended to read --wherein said second hole is aligned with said first hole--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 4:  Claim 4 recites “wherein said shelf has at least one hole for receiving a pin firmly positioned in a hole produced in said shoulder”.  However, in each of the disclosed embodiments (including the elected embodiment of Figs. 1-3), the hole (22) that receives the pin (21) is formed in the container (10), and NOT in the shelf (12).  Is the “container” to be considered as a part of the “shelf”?
	For examination purposes for this Office Action only, the Examiner will interpret this limitation to require that the “container” has at least one hole for receiving a pin, rather than the “shelf”.
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US Patent 4,990,020).
	Re Claim 1:  Matsui discloses a joint (see Figs. 1-4C) adapted for use between a shelf (50; Fig. 2) and a shoulder (60) of furniture and other furnishing items for firmly interconnecting said shelf (50) and said shoulder (60) positioned perpendicular to each other, comprising: 
at least one fixing element (19; Fig. 1) to said shelf (50); and 
a plurality of interconnection and blocking components (30, 70) for joining and firmly blocking said shelf (50) and said shoulder (60) together, 
wherein said shelf (50) is parallel to a floor, 
wherein said plurality of interconnection and blocking components lies on a same plane (a plane along the longitudinal axis of bolt 70 and parallel to the shelf board 50), which is parallel to the floor and interspaced with respect to said shelf (50) and perpendicular with respect to said shoulder (60), 
wherein said plurality of interconnection and blocking components is totally or at least partially contained in a container (10) or at least partially associated with said container (10) for joining and firmly blocking said shelf (50) and said shoulder (60) together, and 
wherein said container (10) is positioned beneath said shelf (50) and activation of said plurality of interconnection and blocking components is effected in a front of the joint.
Re Claim 2:  Matsui discloses a joint (see Figs. 1-4C), wherein, on said plane (a plane along the longitudinal axis of bolt 70 and parallel to the shelf board 50), there is a first axis (an axis along the longitudinal axis of the bolt 70) which forms a main axis or axis of the joint, and a second axis (an axis along the central axis of disks 20 and 30, an in particular through the wrench holes 27 and 28), which forms an activation axis of the joint, said first and said second axes being perpendicular to each other.
	Re Claim 3:  Matsui discloses a joint (see Figs. 1-4C), wherein said shelf (50) has at least one hole (51; Fig. 2) for receiving said at least one fixing element (19), which extends from said container (10).
Re Claim 4, as best understood by the Examiner:  Matsui discloses a joint (see Figs. 1-4C), wherein said container (10) has at least one hole (16) for receiving a pin (70) firmly positioned in a hole produced in said shoulder (60).
Re Claim 7:  Matsui discloses a joint (see Figs. 1-4C), wherein said plurality of interconnection and blocking components of said joint comprises a pin (70) having one end housed in a first hole of the shoulder (60) and another end (at 71) housed in a second hole (16) of the container (10), wherein said second hole is aligned with said first hole, both the first and the second holes being directed according to an axis (an axis along the longitudinal axis of bolt 70), which forms a main axis or axis of the joint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent 4,990,020), as applied to claims 1-4 and 7 above, and further in view of Warth (DE 2624273, a copy of with was submitted by Applicant with the IDS filed 12/06/2018).
Re Claim 5:  Matsui, as applied to claim 1 above, discloses a joint significantly as claimed except  wherein said plurality of interconnection and blocking components of said joint comprises a grub screw inserted into a butt housed in a hole of the container of said joint associated with said shelf and said shoulder.
Warth teaches the use of a joint for use between a shelf (10 and a shoulder (11), comprising a plurality of interconnection and blocking components, and further wherein said plurality of interconnection and blocking components of said joint comprises a grub screw (26) inserted into a butt (23) housed in a hole of a container (2) of said joint associated with said shelf and said shoulder, for the purpose of forming a secure joint that is easily secured/removed, but forms a tight joint.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Matsui such that said plurality of interconnection and blocking components of said joint comprises a grub screw inserted into a butt housed in a hole of the container of said joint associated with said shelf and said shoulder, as taught by Warth, for the purpose of forming a secure joint that is easily secured/removed, but forms a tight joint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678